DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/10/20, 10/21/20 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Invention I drawn to claims 1-16 in the reply filed on 1/28/22 is acknowledged.  The traversal is on the ground(s) that claims 17 and 20 each require all the limitations of claim 1 per a recent amendment.  This is not found persuasive because the method of claim 17 requires breaking the capsule and shaking the cartridge and the device of claim 1 can be used without shaking the cartridge and without breaking the capsule, so the device can be used to practice a materially different method and claim 20 requires a hair treatment device that is not required by claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/22.
Drawings
The drawings were received on 5/10/19.  These drawings are accepted.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 12-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grez (US 20160143408).
Claims 1-3: Grez discloses a cartridge configured for use in a hair treatment device (see Fig 1 & abstract), the cartridge comprising: a pouch (12) having an outlet (see Figs 1-2 & 9), the pouch containing a series of first products (14) that are a hair coloring packet [0017] and therefore interpreted as “a colorant”, a capsule (18) located within the pouch (12) and containing a second product of a developer [0017]; and a fitment (56+63) sealed within the outlet of the pouch (see Figs 1-2 & 9). 
Claims 4 and 16: Grez discloses the invention of claims 1 and 3 and Grez further discloses the pouch including a filter affixed to the fitment and in the form of a mixing element (31 & 58) within the pouch (see Figs 1-2 & 9). 
Claim 6: Grez discloses the invention of claim 1 and Grez further discloses at least one of the products being liquid [0004 & 0020 & 0027]. 
Claim 9: Grez discloses the invention of claim 1 and Grez further discloses the pouch having a second capsule (16) within the pouch and containing a third product [0017] (see Fig 1).
Claims 12-13: Grez discloses the invention of claim 1 and Grez further discloses the first product having a first volume and the second product having a second volume and the ratio between these volumes being 1, which falls within 0.1-10 (see Fig 1). 
Claim 15: Grez discloses the capsule to be made of a flexible plastic [0020], which the office interprets as “a flexible membrane”. 
Claim(s) 1-2, 6-7, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US 20090152295).
Claims 1-2: May discloses a cartridge (see Fig 1) configured for use in a hair treatment device [0121], the cartridge comprising: a pouch (22) having an outlet (40) and containing a first product (24); a capsule (14) located within the pouch (see Figs 12-14), the capsule containing a second product (18) [0056]; and a fitment (90) sealed within the outlet of the pouch (see Figs 12-14) and the products can include a hair coloring/dye [0121] so at least one of the products is a “colorant”. 
Claim 6: May discloses the invention of claim 1 and May further discloses the products can be liquid [0120].   
Claim 7: May discloses the invention of claim 1 and May further discloses the products can be cream [0122].
Claims 12-13: May discloses the invention of claim 1 and May further discloses the first product having a first volume and the second product having a second volume (see Figs 12-14) and the ratio between the first volume to the second volume being about 0.5 (see Figs 12-14), which falls within the range of 0.1-10.    
Claim 14: May discloses the invention of claim 1 and May further discloses the capsule is frangible (see Figs 12-14). 
Claim 15: May discloses the invention of claim 1 and May further discloses the capsule can have a flexible membrane (144, Fig 18). 
Claim 16: May discloses the invention of claim 1 and May further discloses a mixing element (28, Figs 12-14) within the pouch. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 20060003057) in view of May (US 20090152295).
Claims 1 and 8: Kelly discloses a cartridge (see Fig 1) comprising: a pouch (1) containing a first product [0011-0012]; a capsule (2) located within the pouch and containing a second product [0010] wherein the pouch is gas permeable and liquid impermeable [0012]. Kelly discloses the invention essentially as claimed except for the pouch having an outlet with a fitment sealed to the outlet and the product being a hair dye product. 
May, however, discloses a cartridge (see Fig 1) configured for use in a hair treatment device [0121], the cartridge comprising: a pouch (22) having an outlet (40) and containing a first product (24); a capsule (14) located within the pouch (see Figs 12-14), the capsule containing a second product (18) [0056] and being frangible within the pouch (see Figs 12-14); and a fitment (90) sealed within the outlet of the pouch (see Figs 12-14) and the products can include a hair coloring/dye [0121] in order to allow for application of the product to a surface. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the pouch of Kelly by providing it with an outlet and attached fitment and holding hair dye in view of May in order to allow for direct application of the product when the capsule is broken and the substances/products are mixed. 
Claims 3-5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over May (US 20090152295) in view of Grez (US 20160143408).
Regarding the “fitment being heat sealed” as recited in claim 5, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented apparatus of May.  See MPEP § 2113	
Claims 3-5: May discloses the device including a swab affixed to the fitment [0098] and since a swab is an absorbent material that would block solid particles it constitutes a filter affixed to the fitment. May discloses the pouch to be made of polypropylene [0071 & 0089] and the fitment sealed to the opening of the pouch. May discloses the product to be hair dye [0121] and discloses the invention essentially as claimed except for the second product being a developer.
Grez, however, teaches that hair dye/coloring products are known to include a packet of developer [0017] and a packet of coloring [0017] that must be mixed together. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of May by providing the capsule with developer and the pouch with the hair colorant in view of Grez since Grez teaches that these products are known to need to be mixed to form a hair coloring/dye product and May already teaches dispensing hair dye from the device. 
Claim 9: May discloses the invention of claim 1 and further discloses that additional containers can be added [0055]. May discloses the invention essentially as claimed except for a second capsule disposed within the pouch and containing a third product. 
Grez, however, teaches that hair dye/coloring products are known to include a packet of developer (18) [0017] and two packets of coloring (14 & 16) [0017] that all must be mixed together. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of May by providing an additional second capsule with colorant in view of Grez since Grez teaches that it is known to mix three products together to form a hair coloring/dye product and May already teaches dispensing hair dye from the device. 
Claim 10: modified May discloses a second capsule and discloses the invention essentially as claimed except for the second capsule having a different shape. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified May by providing the first and second capsules of different shapes, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well with the first and second capsules having the same shape. 
Alternatively, or additionally, May discloses a series of capsules having different shapes (see Figs 9, 16, 22, and 36) and indicates that any of the embodiments can be combined [0055]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified May by providing two capsules having different shapes within the pouch since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Claim 11: May discloses the capsule(s) can optionally include a netting (256, Fig 25) and that different embodiments can be combined [0055]. The proposed  modification above (see claim 9) is to provide two capsules within the pouch. So modified May discloses the invention essentially as claimed except for the two capsules having different surface textures. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified May by providing the two capsules having different surface textures (for example one with the net and one without) within the pouch since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772